Case 3:19-cv-00016-TCB Document 87 Filed 11/20/19 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
NEWNAN DIVISION

JANICE BROWN, TIFFANY CHILDS
and JOSHUAN COLLINS,

Plaintiff
Vv.

GOLDEN PARTNERS, LLC, and
MURIEL CROSBY POWELL,

Defendants

 

CIVIL ACTION NO.
3:19-CV-16-TCB

 

DEFENDANTS GOLDEN PARTNERS, LLC AND

MURIEL CROSBY POWELL'S AMENDED AND SUPPLEMENTAL

INITIAL DISCLOSURES

 

COME NOW, GOLDEN PARTNERS, LLC and MURIEL CROSBY
POWELL, in her individual and official capacities, named as Defendants in the

above-captioned matter ("Defendants"), and hereby supplement their initial

disclosures, pursuant to Fed. R. Civ. P. 26(a)(1)(A):

PRELIMINARY STATEMENT

These initial disclosures are based on information reasonably available to
Defendants at this time. Defendants reserve the right to make supplemental and

subsequent disclosures as information becomes available in the course of

investigation and discovery.
Case 3:19-cv-00016-TCB Document 87 Filed 11/20/19 Page 2 of 10

In making their initial disclosures, Defendants do not waive any objections
based on relevance, materiality, competence, privilege, immunity from disclosure,
trade secret, or any other grounds.

(1) If the defendant is improperly identified, state defendant’s correct
identification and state whether defendant will accept service of an amended
summons and complaint reflecting the information furnished in this disclosure
response.

RESPONSE: Defendants are properly identified.

(2) Provide the names of any parties whom defendant contends are
necessary parties to this action, but who have not been named by plaintiff. If
defendant contends that there is a question of misjoinder of parties, provide the
‘teasons for defendant’s contention.

RESPONSE: At this time, Defendants are unaware of any necessary

parties to the action that have not been named.

(3) Provide a detailed factual basis for the defense or defenses and any
counterclaims or crossclaims asserted by defendant in the responsive pleading.

RESPONSE: Based on Defendants’ preliminary investigation of the

facts asserted in Plaintiff's Complaint, Defendant asserts that Plaintiff

was properly compensated for all periods of employment and that no
Case 3:19-cv-00016-TCB Document 87 Filed 11/20/19 Page 3 of 10

adverse employment action was taken against plaintiff for asserting any
protected rights under the law. Defendants' preliminary investigation
also reveals that Plaintiff engaged in misconduct which resulted in her
employment separation and Plaintiff acknowledged the same in writing.
Defendants further state that any decision to involve law enforcement in
the investigation of any potential criminal activity was based on
legitimate and good faith factors and supported by information
available to Defendants. Defendants are did not engage in any extreme
and outrageous conduct supporting a claim for the intentional infliction
of emotional distress and Plaintiff is not entitled to attorneys fees or
punitive damages. As discovery has just commenced in this matter,
Defendants reserve the right to update and amend this response as
discovery proceeds.
SUPPLEMENTAL RESPONSE

None of the Plaintiffs have provided the required documentary or
other evidence to support their claims under the FLSA in accordance

with the Court's Standing Order.
Case 3:19-cv-00016-TCB Document 87 Filed 11/20/19 Page 4 of 10

(4) Describe in detail all statutes, codes, regulations, legal principles,
standards and customs or usages, and illustrative case law which defendant
contends are applicable to this action.

RESPONSE: Defendants, state they intend to rely upon Georgia state

caselaw and federal law, including but not limited to the following:

e Fair Labor Standards Act provisions and caselaw regarding payment of
minimum wages, payment of overtime wages, and retaliation, including

29 U.S.C. §§ 206, 207, 215 and 216;

e Georgia statutes and caselaw regarding malicious prosecution,

including O.C.G.A. § 51-7-40;

e Georgia case law concerning intentional infliction of emotion distress;
e Georgia statutes regarding payment of attorney’s fees including

O.C.G.A. § 13-6-11;

e Damages: O.C.G.A. § 51-12-5.1, Georgia's common law principles
involving damages, and related case law;

(5) Provide the name and, if known, the address and telephone number of
each individual likely to have discoverable information that you may use to

support your claims or defenses, unless solely for impeachment, identifying the
Case 3:19-cv-00016-TCB Document 87 Filed 11/20/19 Page 5 of 10

subjects of the information. (Attach witness list to Initial Disclosures as
Attachment A.)

RESPONSE: See Attachment "A."

(6) Provide the name of any person who may be used at trial to present
evidence under Rule 702, 703, or 705 of the Federal Rules of Evidence. For all
experts described in Fed. R. Civ. P. 26(a)(2)(B), provide a separate written report
satisfying the provisions of that rule. (Attach expert witness list and written reports
to Initial Disclosures as Attachment B.)

RESPONSE: Defendants have not yet identified an expert that they

expect will testify at trial. This response will be supplemented as

necessary.

SUPPLEMENTAL RESPONSE: Defendants hereby identify Arthur T.

Anthony, Certified Forensic Handwriting and Document Examiner as

an expert witness. Mr. Anthony's CV is affixed hereto as Attachment B.

Defendants will supplement their expert disclosure to provide the

additional information required by Fed.R.Civ.P. 26(a)(2)(B).

(7) Provide a copy of, or description by category and location of, all
documents, data compilations or other electronically stored information, and

tangible things in your possession, custody, or contro! that you may use to support
Case 3:19-cv-00016-TCB Document 87 Filed 11/20/19 Page 6 of 10

your claims or defenses unless solely for impeachment, identifying the subjects of
the information. (Attach document list and descriptions to Initial Disclosures as
Attachment C.)

RESPONSE: See Attachment '"'C."

(8) In the space provided below, provide a computation of any category
of damages claimed by you. In addition, include a copy of, or describe by category
and location of, the documents or other evidentiary material, not privileged or
protected from disclosure on which such computation is based, including materials
bearing on the nature and extent of injuries suffered, making such documents or
evidentiary material available for inspection and copying under Fed. R. Civ. P. 34.
(Attach any copies and descriptions to Initial Disclosures as Attachment D.)

RESPONSE: Defendants are not claiming damages, but as permitted

by law, will seek recovery of the fees and expenses incurred in this

action.

(9) If defendant contends that some other person or legal entity is, in
whole or in part, liable to the plaintiff or defendant in this matter, state the full
name, address, and telephone number of such person or entity and describe in

detail the basis of such liability.
Case 3:19-cv-00016-TCB Document 87 Filed 11/20/19 Page 7 of 10

RESPONSE: Defendants state that because discovery has just
commenced in this cause of action, they are unable to identify all
persons or legal entities that may be liable in this matter at this time.

Defendants will supplement this response in accordance with the

Federal Rules of Civil Procedure.

SUPPLEMENTAL RESPONSE: None.

(10) Attach for inspection and copying as under Fed. R. Civ. P. 34 any
insurance agreement under which any person carrying on an insurance business
may be liable to satisfy part or all of a judgment which may be entered in this
action or to indemnify or reimburse for payments to satisfy the judgment. (Attach
copy of insurance agreement to Initial Disclosures as Attachment E.)

RESPONSE: At this time, the Defendants are aware of the following

agreement: RSUI Policy No. NHP675274-1000027433. Defendants will

make this document available for inspection and copying at a mutually

agreeable date, time, and location.

[Remainder of page intentionally left blank. ]
Case 3:19-cv-00016-TCB Document 87 Filed 11/20/19 Page 8 of 10

Respectfully submitted this 20th day of November, 2019.

191 Peachtree Street, N.E.

Suite 2900

Atlanta, GA 30303-1775

Tel: 404-954-5000

Fax: 404-954-5020
ehilton@hallboothsmith.com
aaverbuch@hallboothsmith.com

 

HALL BOOTH SMITH, P.C.

/s/ H. Eric Hilton

H. Eric Hilton

Georgia Bar No. 355417
ALLISON C. AVERBUCH
Georgia Bar No. 275988

Counsel for Defendants
Case 3:19-cv-00016-TCB Document 87 Filed 11/20/19 Page 9 of 10

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA

NEWNAN DIVISION
JANICE BROWN, TIFFANY CHILDS
and JOSHUAN COLLINS,
Plaintiff
Vv. CIVIL ACTION NO.

3:19-CV-16-TCB
GOLDEN PARTNERS, LLC, and
MURIEL CROSBY POWELL,

 

Defendants

CERTIFICATE OF SERVICE

 

I, the undersigned, hereby certify that this document was prepared using
Times New Roman 14-point font, one of the fonts and typeface sizes allowed
under Rule 5.1.

Pursuant to L.R. 26.3(a), I hereby certify that I have this day caused to be
served a copy of Defendants' Amended and Supplemental Initial Disclosures by
U.S. Mail, postage pre-paid and electronic mail on the following counsel of record:

Charles Bridgers, Esq.
Matthew W. Herrington, Esq.
101 Marietta Street, NW

Suite 3100
Atlanta, Georgia 30303
Case 3:19-cv-00016-TCB Document 87 Filed 11/20/19 Page 10 of 10

I further certify that I electronically filed this Certificate of Service with the
Clerk of Court using the CM/ECF system which will automatically send e-mail

notification of such filing to said counsel.

Respectfully submitted this 20th day of November, 2019.

 

HALL BOOTH SMITH, P.C.
191 Peachtree Street, N.E. /s/ H. Eric Hilton
Suite 2900 H. Eric Hilton
Atlanta, GA 30303-1775 Georgia Bar No. 355417
Tel: 404-954-5000 ALLISON C. AVERBUCH
Fax: 404-954-5020 Georgia Bar No. 275988
ehilton@hallboothsmith.com
aaverbuch@hallboothsmith,.com Counsel for Defendants

 

-10-
